Citation Nr: 1105526	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1984 to July 1987, 
from July 2003 to January 2004, and from August 2006 to October 
2006.  He also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The Veteran was exposed to acoustic trauma in service, tinnitus 
has been continuous since service separation, and the weight of 
the evidence is in relative equipoise on the question of whether 
his current tinnitus is related to the in-service acoustic 
trauma. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing 
regulations require that upon the submission of a substantially 
complete application for benefits VA must notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Considering the 
present case in light of the above criteria, and in view of the 
favorable disposition, the Board finds that all notification and 
development action necessary to render a fair decision in this 
matter has been accomplished.  


II.  Analysis

The Veteran contends that service connection is warranted for 
tinnitus.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection may be granted for injury or disease incurred 
while on Active Duty for Training (ADT), which is defined as 
full-time duty in the Armed Forces performed by National Guard 
for training purposes.  38 U.S.C.A. § 101(22), (24).  Also, 
service connection may be granted for injuries-but not disease-
incurred while on Inactive Duty for Training (IADT), which is 
defined as other than full-time training performed by National 
Guard.  38 U.S.C.A. § 101(23), (24).  

In making all determinations, the Board must fully consider all 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of observable symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that the evidence is at least in a state of 
relative equipoise in showing that the Veteran has tinnitus 
related to his service.  

In particular, the Veteran contends that he has tinnitus related 
to noise exposure throughout his active service and periods of 
ADT and IADT.  He specified in a March 2007 statement that he 
worked around generators during his first three years of active 
duty.  He then served for over 17 years in a mechanized infantry 
unit, which exposed him to further loud noise.  He also underwent 
training exercises involving small arms fire.  Ear protection was 
not always provided or available.  

The Board finds that the Veteran's assertions are credible and 
competent evidence of noise exposure during service.  See 
Davidson, 581 F.3d at 1316; Dalton, 21 Vet. App. at 36.

Consistent with his statements, his DD 214 shows that he was 
qualified as a rifle, pistol, and hand grenade expert.  His 
military occupational specialty (MOS) was signal security 
specialist and then infantryman.  

Also significant, his service treatment records (STR) throughout 
his periods of active duty, ADT, and IADT, show symptoms and 
diagnosis of hearing loss.  In June 2006 an H3 PULSHES profile 
was assigned.  At entrance into his last period of active 
service, in August 2006, a H2 PULSHES profile was assigned.  This 
evidence also indicates that he had acoustic trauma during 
service.     

The STR also contain an October 2006 post-deployment 
questionnaire in which the Veteran specifically denied "[r]inging 
of the ear."  The Board notes that this denial tends to 
contradict his current assertions that he has had continuous 
tinnitus since service.  

More recently, however, the Veteran wrote in support of his claim 
(in his January 2009 substantive appeal) that he did not 
understand in October 2006 that this "was an actual condition," 
and he was not specifically asked about it during his separation 
examination.  The Board finds that the Veteran's explanation is 
plausible and consistent with the remaining evidence of record.  
See Charles v. Principi, 16 Vet. App 370, 374-75 (2002) (A 
veteran is competent to describe continuous post-service symptoms 
of tinnitus "because ringing in the ears is capable of lay 
observation.").

Thus, the Board finds that the record contains evidence of 
acoustic trauma during service with continuous symptomatology 
since service.  

Next, the post-service evidence establishes a current diagnosis 
of tinnitus etiologically related to his in-service noise 
exposure and post-service symptomatology.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  

In particular, the Veteran underwent a VA audiological 
examination in May 2007.  The VA examiner did not have the claims 
file available to review, but the Veteran informed the VA 
examiner of his pertinent history.  Of note, the Veteran reported 
ringing in his ears since 2002 to 2003.  The VA examiner 
determined that the most likely etiology of the tinnitus is 
acoustic trauma.  

Also significant, the Veteran underwent a private (non-VA) 
audiological evaluation in November 2009.  The audiologist 
reviewed the Veteran's pertinent history, including his report of 
first noticing tinnitus during service.  The audiologist also 
performed audiometry testing.  Based on the results of the 
evaluation, the audiologist diagnosed the Veteran with 
sensorineural hearing loss with associated tinnitus consistent 
with noise exposure.  With regard to the etiology of the 
disorder, the audiologist opined that the Veteran's unprotected 
acoustic trauma, which involved exposure to weapons discharge, 
"would certainly contribute to a noise induced hearing loss" such 
as the Veteran's.  Therefore, "it is at least as likely as not 
that the [V]eteran's current hearing loss and tinnitus" are 
related to his service.  

More recently, in December 2009, the Veteran underwent a second 
VA examination.  The VA examiner concluded that the most likely 
etiology of the Veteran's tinnitus was acoustic trauma.  The VA 
examiner, however, noted that the Veteran currently reported 
onset in 2002 to 2003, but he had previously denied tinnitus on a 
post-deployment examination in 2006.  Based on this inconsistent 
history, the examiner opined that she "cannot resolve the issue 
of tinnitus without resorting to mere speculation."  

In light of this evidentiary record, the Board finds that the 
evidence is at least in a state of relative equipoise in showing 
that the Veteran at least as likely as not has a current 
disability manifested by tinnitus due to acoustic trauma during 
service.  Although a VA examiner in December 2009 determined that 
the issue could not be resolved without resort to speculation, 
such an opinion provides neither positive nor negative evidence.  
See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In any 
event, the December 2009 VA examiner, consistent with the May 
2007 VA examiner conclusions, determined that the Veteran's 
tinnitus was due to acoustic trauma.  Most importantly, a private 
audiologist in November 2009 provided a clear and unequivocal 
medical opinion relating the Veteran's current tinnitus to his 
noise exposure during service.  The private audiologist's opinion 
was based on an accurate factual predicate and is supported by a 
reasoned analysis.  Thus, the November 2009 audiologist's opinion 
is the most probative evidence on the issue.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, 
the Board finds that by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304; see Davidson, 581 F.3d at 1316.  
Therefore, the claim is granted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Upon review, the Board finds that the Veteran's claim of service 
connection for a low back disorder must be remanded for further 
development.  

As an initial matter, the Board points out that the scope of a 
claim should be construed based on the reasonable expectations of 
a non-expert, self-represented claimant, and the evidence 
developed during the claims process.  The factors to consider are 
the Veteran's description of his claim, the symptoms he 
describes, and all the information he submits or VA obtains in 
support of the claim.  Therefore, if a Veteran claims service 
connection for a specific disorder, any disorder reasonably 
encompassed by the Veteran's claim must be considered.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009); See also Brokowski v. 
Shinseki, No. 07-0349, June 8, 2009 (explaining that a veteran's 
reference to a disabled body part or system or by his 
descriptions of his symptoms satisfies the requirement that he 
identify the scope of his claimed disability).  

Here, the Veteran characterized his claim as involving a "back 
injury."  He wrote in January 2009 that he was diagnosed with a 
lumbar spine disorder.  The service treatment records (STR) 
reveal treatment for complaints of middle back pain.  In light of 
this record, the Board finds that the scope the Veteran's present 
claim reasonably encompasses a claim of service connection for a 
thoracic or lumbar spine disorder.  For sake of clarity, the 
Board has characterized the issue as service connection for a low 
back disorder.   

The record, however, is currently inadequate to decide the claim.  

As indicated, the STR shows that the Veteran denied all spine 
symptoms until June 2002, when he received treatment for 
complaints of middle back pain for 3 days after lifting a weapons 
rack.  Physical examination at that time showed full range of 
motion and no tenderness.  The assessment was back pain.  
Thereafter, the STR shows no further treatment for back 
complaints.  In fact, the Veteran underwent outpatient treatment 
at VA in March 2004.  At that time, it was noted that the Veteran 
had recently returned from Bosnia, but he had "No back pain."  
Yet, at his separation examination in October 2006, the examining 
physician noted the Veteran's history to include "intermittent 
back pain since deployment to Bosnia."  

In connection with his current claim, the Veteran underwent a VA 
examination in May 2007.  The claims file was not available for 
the VA examiner's review.  With regard to the low back, the 
Veteran reported to the VA examiner that he injured his back 
while lifting in 2002 during active duty for training.  
Presently, he had reoccurring mid- to lower back pain aggravated 
by lifting and other physical activity.  The VA examiner 
diagnosed chronic low back strain with some loss of range of 
motion.  Importantly, however, the VA examiner did not provide an 
opinion addressing the likely etiology of the disorder.  

More recently, in his January 2009 substantive appeal, the 
Veteran wrote that he had sought treatment in 2008 with a private 
physician, who performed a magnetic resonance imaging scan (MRI).  
He further wrote that his "most significant" back injury was the 
June 2002 lifting injury.  He also indicated that he may have had 
a subsequent back injury.  

In light of this record the Board finds that remand is necessary 
for two reasons.  

First, the Veteran's January 2009 VA Form 9 (substantive appeal) 
identifies important private treatment records that are not 
currently associated with the claims file.  These treatment 
records should be obtained.  38 C.F.R. § 3.159; see Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that 
VA's duty to assist applies to records relevant to a Veteran's 
present claim).

Second, a new VA examination is necessary.  Although the Veteran 
underwent a VA examination in May 2007, the VA examiner did not 
address the central issue in this case, which is whether the 
Veteran has a current thoracic or lumbar spine disorder 
etiologically related to the June 2002 lifting injury.  Moreover, 
the VA examiner did not have a complete evidentiary basis (in 
light of the outstanding private treatment records) available.  
Thus, the VA examination is inadequate to decide the issue, a new 
VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

For these reasons, the claim is REMANDED for the following 
action:

1. The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to his claim, to 
particularly include the physician at the 
Dakota Clinic, which he identified in his 
January 2009 VA Form 9 (substantive appeal).  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran, 
if not already associated with the claims 
file.  The RO should also obtain all of the 
Veteran's outstanding VA treatment records.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
a VA examination to determine the nature and 
likely etiology of the claimed low back 
disorder.  The entire claims file, including 
a copy of this remand, must be made available 
to the examiner for review.  

Accordingly, the examiner is asked to review 
the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any indicated studies.  Then, based on the 
record review and examination results, the 
examiner should provide a current diagnosis 
and specifically indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran has a thoracic or lumbar spine 
disorder that was incurred during the 
Veteran's active service, had its onset within 
one year following service, or is otherwise 
etiologically related to any injury of a 
period active service, active duty for 
training or inactive duty for training. 

In making this determination, the examiner is 
asked to specifically address the Veteran's 
assertions that he has a low back disorder 
related to the June 2002 lifting injury.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

4.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


